USCA1 Opinion

	




        December 19, 1994       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-1827                              THE NATIONALIST MOVEMENT,                                Plaintiff, Appellant,                                          v.                            CITY OF BOSTON, MASSACHUSETTS,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Rya W. Zobel, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Coffin, Senior Circuit Judge,                                    ____________________                              and Stahl, Circuit Judge.                                         _____________                                 ____________________            Richard Barrett on brief for appellant.            _______________            Albert  W. Wallis, Claudia Billings McKelway, Krisna Basu on brief            _________________  _________________________  ___________        for appellee.                                 ____________________                                 ____________________               Per Curiam.   Pursuant to  Local Rule 83.5.3  of the  United          States  District  Court for  the  District  of Massachusetts,  an          application for  admission to the  court pro  hac vice  requires,                                                   ___  ___ ____          inter alia, that a member of the bar enter an appearance and move          _____ ____          the applicant's  admission.   Richard  Barrett, a  leader of  and          attorney for the Nationalist Movement, failed to comply with this          requirement  and  the  Movement  appeals  the  resulting  summary          dismissal of its lawsuit.   Barrett asserted below and  on appeal          that  his  diligent  efforts   to  secure  local  counsel  proved          unsuccessful,  attributing  this   failure  to  the   Nationalist          Movement's  controversial views.    He argues  that, under  these          circumstances, dismissing his lawsuit  for failure to comply with          Rule 83.5.3 violates several constitutional provisions.               After careful consideration of  the briefs, we are uncertain          whether appellant was, in fact, unable to locate local counsel to          move  his admission  pro  hac  vice.   In  order  to protect  the                               ___  ___  ____          integrity  of  these  proceedings,  and  to  avoid  the  needless          adjudication of serious questions of law based upon what might be          an  inaccurate factual  premise, we  vacate the  district court's          judgment  of dismissal  and  remand for  a  hearing to  determine          whether appellant, after diligent effort, was unable to  find any          local counsel, and whether any local counsel can now be located.               If local  counsel  is found  the lawsuit  could proceed,  in          which case we assume  the court would address the question of the          continued viability of  appellant's claims in  light of the  fact          that the  parade took  place, albeit in  an allegedly  restricted                                         -2-          form.  If the  district court determines that Barrett  engaged in          diligent  but unavailing  efforts to  find local  counsel and  it          again  dismisses the suit, appellant, of course, would be free to          appeal  again.     If  the  district  court  finds  that  Barrett          misrepresented  his efforts to  locate local counsel,  or that he          declined  any offer by local  counsel to appear,  it may consider          whatever sanctions, including those described by  Fed. R. Civ. P.          11, it deems appropriate.                 No costs.                                         -3-